                 Case 3:20-cv-07182-JCS Document 84 Filed 12/28/20 Page 1 of 4



 1    WILMER CUTLER PICKERING HALE
      AND DORR LLP
 2    SONAL N. MEHTA (SBN 222086)
      sonal.mehta@wilmerhale.com
 3    2600 El Camino Real, Suite 400
      Palo Alto, CA 94306 USA
 4    Telephone: (650) 858-6000

 5    ARI J. HOLTZBLATT (pro hac vice)
      ari.holtzblatt@wilmerhale.com
 6    ALLISON SCHULTZ (pro hac vice)
      allison.schultz@wilmerhale.com
 7    ROBIN C. BURRELL (pro hac vice)
      robin.burrell@wilmerhale.com
 8    1875 Pennsylvania Avenue NW
      Washington, DC 20006
 9    Telephone: (202) 663-6000

10    HUNTON ANDREWS KURTH LLP
      ANN MARIE MORTIMER (SBN 169077)
11    amortimer@HuntonAK.com
      JASON J. KIM (SBN 221476)
12    kimj@HuntonAK.com
      550 South Hope Street, Suite 2000
13    Los Angeles, California 90071-2627
      Telephone: (213) 532-2000
14
      Attorneys for Facebook, Inc.
15                                    UNITED STATES DISTRICT COURT
16                                   NORTHERN DISTRICT OF CALIFORNIA
17                                       SAN FRANCISCO DIVISION
18   FACEBOOK, INC., a Delaware corporation.         Case No. 3:20-CV-07182-JCS
19                        Plaintiff/Counterclaim     PLAINTIFF FACEBOOK, INC.’S RESPONSE
                          Defendant                  TO DEFENDANTS BRANDTOTAL, LTD.,
20                                                   AND UNIMANIA, INC.’S ADMINISTRATIVE
            v.                                       MOTION TO REFER CASE TO
21                                                   SETTLEMENT CONFERENCE PURSUANT
     BRANDTOTAL LTD., an Israeli corporation, and    TO LOCAL CIVIL RULE 7-11 AND LOCAL
22   UNIMANIA, INC., a Delaware corporation          ADR RULE 3-2
23                        Defendants/                Judge:   The Hon. Joseph C. Spero
                          Counterclaim Plaintiffs.   Ctrm:    Courtroom F-15th Floor
24                                                   Date:    In Chambers
                                                     Time:    In Chambers
25

26

27

28
      CASE NO. 3:20-CV-07182-JCS                                  FACEBOOK’S RESPONSE TO MAR TO
                                                                  REFER CASE TO SETTLEMENT CONF.
                  Case 3:20-cv-07182-JCS Document 84 Filed 12/28/20 Page 2 of 4



 1          Facebook is, as it has been for weeks, happy to engage in settlement discussions with BrandTotal;

 2   but for such discussions to be productive, BrandTotal must first do the work of determining how it can

 3   provide services to its clients without continuing to violate Facebook’s Terms of Service. Because

 4   BrandTotal still has not done that work, a settlement conference would, at this time, be premature.

 5          In support of its request for an order referring this case to settlement conference and to support its

 6   contention that “Facebook likely does not have the same sense of urgency that BrandTotal has” to discuss

 7   settlement, BrandTotal’s counsel attests “My last communication asking Facebook its position regarding

 8   a settlement conference was on December 17, 2020.” Dkt. No. 81-1 (Teschler Decl.) at ¶ 5. But the

 9   declaration omits a lengthy conversation between the parties (including Mr. Teschler and two of his

10   colleagues) on December 18, 2020, and follow-up emails between the parties between December 20 and

11   21, 2020. See Declaration of Sonal Mehta in Support of Facebook’s Response to BrandTotal’s Motion To

12   Refer Case to Settlement Conference (Mehta Decl.) at ¶¶ 6-7. Those communications, and the parties’

13   multiple discussions over the last couple of months, confirm that BrandTotal’s request for a settlement

14   conference is premature. Mehta Decl. at Exs. A-C. Facebook has repeatedly expressed a willingness to

15   work with BrandTotal to resolve this matter if BrandTotal will remediate its conduct and work within

16   approved channels to access data from the Facebook platform (like Facebook’s application programming

17   interfaces (“APIs”)). Mehta Decl. at ¶¶ 3-4, Exs. A-B. Facebook has even gone so far as to point BrandTotal

18   to information about tools that would allow it BrandTotal to determine how to operate within Facebook’s

19   terms. Id.

20          Instead, BrandTotal elected to cut short the parties’ ongoing discussions and filed the instant

21   motion. Facebook is of course willing to continue informal settlement discussions or to participate in a

22   private mediation or a settlement conference before another judge. However, before a judge or mediator

23   (or Facebook itself) invests time in the process, Facebook would ask the mediator or judge to require

24   BrandTotal to show that it is prepared to operate within Facebook’s approved channels for accessing the

25   Platform. Facebook cannot allow BrandTotal to continue to scrape data in violation of its terms, and it

26   cannot engineer BrandTotal’s tools so it can offer its services to clients without scraping data. For that

27   reason, a meaningful discussion about settlement is impossible unless and until BrandTotal familiarizes

28   itself with the Platform and APIs and works out how to comply with the terms that govern the use of the
                                                     1
      CASE NO. 3:20-CV-07182-JCS                                          FACEBOOK’S RESPONSE TO MAR TO
                                                                          REFER CASE TO SETTLEMENT CONF.
              Case 3:20-cv-07182-JCS Document 84 Filed 12/28/20 Page 3 of 4



 1   Platform. That is work that BrandTotal needs to do itself – just as thousands and thousands of developers

 2   that successfully operate on the Platform while playing by the rules have done. Until then, any delay in

 3   settlement discussions here is not based on a lack of urgency on Facebook’s part, but a lack of willingness

 4   on BrandTotal’s part to operate within established and authorized channels.

 5

 6    Dated: December 28, 2020                          WILMER CUTLER PICKERING HALE AND
                                                        DORR LLP
 7
                                                        /s/ Sonal N. Mehta
 8                                               By:
                                                        SONAL N. MEHTA
 9
                                                        Attorney for Plaintiff/Counterclaim Defendant
10                                                      Facebook Inc.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
      CASE NO. 3:20-CV-07182-JCS                                         FACEBOOK’S RESPONSE TO MAR TO
                                                                         REFER CASE TO SETTLEMENT CONF.
                Case 3:20-cv-07182-JCS Document 84 Filed 12/28/20 Page 4 of 4



 1                                       CERTIFICATE OF SERVICE

 2          I hereby certify that on December 28, 2020, I electronically filed the above document with the
 3   Clerk of the Court using CM/ECF which will send electronic notifications of such filing to all registered
 4   counsel.
 5

 6    Dated: December 28, 2020                          By: /s/ Sonal N. Mehta
                                                            SONAL N. MEHTA
 7

 8                                                           Attorney for Plaintiff/Counterclaim Defendant
                                                             Facebook Inc.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    3
      CASE NO. 3:20-CV-07182-JCS                                         FACEBOOK’S RESPONSE TO MAR TO
                                                                         REFER CASE TO SETTLEMENT CONF.
